 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBIN E. JACKSON,                                No. 2:16-cv-0920 MCE DB PS
12                      Plaintiff,
13           v.                                        ORDER
14    COUNTY OF SACRAMENTO
      DEPARTMENT OF HEALTH AND
15    HUMAN SERVICES, et al.,
16                      Defendants.
17

18          Plaintiff Robin Jackson is proceeding in this action pro se. This matter was, therefore,

19   referred to a magistrate judge in accordance with Local Rule 302(c)(21) and 28 U.S.C. §

20   636(b)(1). On October 24, 2018, plaintiff filed a motion to compel. (ECF No. 50.) Plaintiff’s

21   motion, however, was not noticed for hearing and failed to comply with Local Rule 251. On

22   October 30, 2018, the action was reassigned from the previously assigned magistrate judge to the

23   undersigned. (ECF No. 51.)

24          On November 5, 2018, the undersigned issued an order advising plaintiff that the October

25   23, 2018 motion to compel was defectively filed and needed to be re-noticed to comply with

26   Local Rule 251(a). (ECF No. 53.) On November 19, 2018, plaintiff filed another motion to

27   compel which again failed to comply with Local Rule 251. (ECF Nos. 55 & 57.) Then, on

28   ////
                                                      1
 1   December 26, 2018, plaintiff filed a motion to compel and noticed the motion for hearing before

 2   the undersigned on January 18, 2019. (ECF No. 58.)

 3           However, on September 4, 2018, the previously assigned magistrate judge issued an order

 4   setting October 26, 2018, and November 29, 2018, as the deadlines for the completion of

 5   percipient witness and expert witness discovery. (ECF No. 43.) The order explained that

 6                    completed in this context means all discovery shall have been
                      conducted so that all depositions have been taken and any disputes
 7                    relative to discovery shall have been resolved by appropriate order if
                      necessary and where discovery has been ordered the order has been
 8                    complied with.
 9   (ECF No. 43 at 2.) In this regard, the time for the completion of discovery in this action has

10   closed. Plaintiff’s motions will, therefore, be denied and the January 18, 2019 hearing vacated.

11           Accordingly, IT IS HEREBY ORDERED that:

12           1. Plaintiff’s October 24, 2018 motion to compel (ECF No. 50) is denied;

13           2. Plaintiff’s November 19, 2018 motion to compel (ECF No. 55) is denied;

14           3. Plaintiff’s December 26, 2018 motion to compel (ECF No. 58) is denied; and

15           4. The January 18, 2019 hearing of plaintiff’s motion to compel is vacated.

16    Dated: January 9, 2019

17

18

19

20
21

22
     DLB:6
23   DB\orders\orders.pro se\jackson0920.utd.ord

24

25

26
27

28
                                                         2
